DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 of US application 16/847,972 filed 4/14/20 were examined. Examiner filed a non-final rejection on 3/30/22.
Applicant filed remarks and arguments on 6/29/22. Claims 1-5, 7-11 and 13-17 were amended. Claims 6, 12 and 18 were cancelled. Claims 19-23 were newly added. Claims 1-5, 7-11, 13-17 and 19-23 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments have resolved or rendered moot all of the claim objections indicated in the non-final rejection. Hence, the previously given claim objections are withdrawn.
Regarding claim interpretation under 35 USC 112(f): applicant’s amendments have removed the language previously interpreted under 35 USC 112(f) from the claims. Hence, this interpretation is withdrawn.
Regarding the claim rejection under 35 USC 112(b): applicant’s amendments have resolved the 112(b) rejections previously indicated in the non-final rejection. Therefore, these 112(b) rejections are withdrawn.
Regarding the claim rejections under 35 USC 101: applicant’s amendments have overcome the 101 rejections by integrating the data collection and processing of independent claims 1, 7 and 13 into the practical application of facilitating autonomous driving of a vehicle, which cannot be performed mentally or manually by a user. The 101 rejections are therefore withdrawn.
Regarding the claim rejections under 35 USC 103: applicant’s arguments filed 6/29/22 have been fully considered but they are moot since they refer to amended portions of the claim language. The previous rejections under 35 USC 103 are withdrawn. However, a new grounds of rejection is made in view of Slutsky et al. (US 20190120934 A1), hereinafter referred to as Slutsky.

Specification
The disclosure is objected to because of the following informalities:
In the section title “CROSS-REFERENCE TO RELATED APPLICATIONS”, applicant has accidentally left two blanks which should have US patent application numbers in them to match the listed attorney docket numbers. Applicant should fill in these two blanks.

Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities:
In claims 1, 7 and 13, “in respective coordinate systems a transformation matrix” should be “in respective coordinate systems, a transformation matrix” (add comma)
In claims 1, 7 and 13, “first data received from one of the first sensor and the sensor” should be “first data received from one of the first sensor and the second sensor”
In claim 7, “once read by the machine” should be “once read by [[the]] a machine”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19, 21 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 19, 21 and 23, applicant recite, “computing a plurality of transformation matrices including the transformation matrix between each pair of the sensors from the plurality of sensors” (emphasis added). However, because applicant has not clarified or listed out each pair of sensors from the plurality of sensors prior to the emphasized limitation, the emphasized limitation does not have antecedent basis and it is unclear exactly which pairs are being referred to.
In order to rectify this issue, examiner recommends that applicant amend the quoted claim limitation as follows:
“computing  a second transformation matrix between the first sensor and the third sensor and a third transformation matrix between the second sensor and the third sensor”
The above proposed amendment would clarify the claims and overcome this 112(b) rejection. Until such an amendment is made, claims 19, 21 and 23 are rendered indefinite and rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 7, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili et al. (US 20120320190 A1) in view of Slutsky et al. (US 20190120934 A1) in further view of Kroeger et al. (US 20200005489 A1), hereinafter referred to as Natroshvili, Slutsky and Kroeger, respectively.
Regarding claim 1, Natroshvili discloses A method (See at least Fig. 9 in Natroshvili: Natroshvili discloses that an object (such as a vehicle), image sensors (such as cameras), calibration logic, or a vision system may be or may include the computer system 900 in FIG. 9 [See at least Natroshvili, 0129]. Natroshvili further discloses that the computer system 900 may include computer-readable medium that includes instructions 924 [See at least Natroshvili, 0138]), comprising: 
activating, by a processor (See at least Fig. 9 in Natroshvili: Natroshvili discloses that the computer system 900 may include a processor 902 [See at least Natroshvili, 0131]), a first sensor of a visual-based sensor type and a second sensor (See at least Fig. 7 in Natroshvili: Natroshvili discloses that a pair of image sensors including a first image sensor and a second image sensor is selected (72) [See at least Natroshvili, 0122]. Natroshvili further discloses that, at simultaneous steps 73 and 75, a first and second image are captured using the first and second image sensor, respectively [See at least Natroshvili, 0123]) to initiate simultaneous calibration (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, at simultaneous steps 73 and 75, a first and second image are captured using the first and second image sensor, respectively [See at least Natroshvili, 0123]. Natroshvili further discloses that, at simultaneous steps 74 and 76, position and orientation of the first and second image sensor relative to a coordinate system of the plurality of objects is determined [See at least Natroshvili, 0123]. Also see at least Fig. 6 in Natroshvili: Natroshvili discloses that the method 71 of Fig. 7 may be performed to implement step 52 of the method 51 in Fig. 6 [See at least Natroshvili, 0121]. Natroshvili further discloses that, at step 56 of method 51 of Fig. 6, the logic proceeds to adjusting the position and orientation of at least one of the image sensors [See at least Natroshvili, 0115]. The simultaneous gathering and processing of the image data in Fig. 7 and the adjustment of multiple sensors in a single step 56 mean that the method of Figs. 6-7 may be regarded as simultaneous calibration of multiple image sensors) of the first sensor and the second sensor based on a three-dimensional (3D) construct comprising a plurality of fiducial markers (See at least Fig. 7 in Natroshvili: Natroshvili discloses that the plurality of objects detected by a pair of sensors may include patterns or other markings arranged on three mutually orthogonal planes of a trihedron [See at least Natroshvili, 0122]. Also see at least Figs. 4-5 in Natroshvili: Natroshvili discloses that FIG. 4 is an illustration of an image 45 captured by an image sensor and FIG. 5 is an illustration of an image 46 captured using another image sensor [See at least Natroshvili, 0064]. Natroshvili further discloses that the images 45 and 46 are captured using image sensors having overlapping FOVs, so that the trihedron with checkerboard patterns on a right-hand side of the image 45 represents the same plurality of objects as a trihedron with checkerboard patterns on the left-hand side of image 46, which allows the calibration logic to determine the relative position and orientation between the image sensors that captured the images 45 and 46 [See at least Natroshvili, 0064-0065]. The surrounding plurality of trihedrons may therefore be regarded as applicant’s 3D construct comprising a plurality of fiducial markers, with each trihedron being a fiducial marker), each of the first sensor and the second sensor operating in a respective coordinate system (Natroshvili discloses that the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0060]) and disposed with a vehicle (See at least Fig. 1 in Natroshvili: Natroshvili discloses that sensors 11 and 13 are both located on a vehicle [See at least Natroshvili, 0042]); 
calibrating simultaneously the first sensor and the second sensor (See at least Fig. 7: Natroshvili discloses that steps 73-74 occur concurrently with steps 75-76 in Fig. 7 [See at least Natroshvili, 0123]. Also see at least Fig. 6 in Natroshvili: Natroshvili discloses that at step 56, multiple sensors may be calibrated in a single step [See at least Natroshvili, 0115]) by: 
for each of the first sensor and the second sensor (See at least Fig. 6 in Natroshvili: Natroshvili discloses that at step 52, relative position and orientation is determined for each pair of image sensors having overlapping FOVs [See at least Natroshvili, 0110]. Also see at least Fig. 7 in Natroshvili: Natroshvili discloses that, at step 72, a pair of image sensors including a first image sensor and a second image sensor is selected such that the image sensors have overlapping FOVs [See at least Natroshvili, 0122]. Natroshvili further discloses that each overlapping FOV contains a plurality of objects, where the plurality of objects may be a trihedron with markings on each of its faces [See at least Natroshvili, 0122]. It will be appreciated that each of Natroshvili’s “plurality of objects”, which is one trihedron, may be regarded as one of applicant’s “fiducial markers”), 
acquiring sensor information representative of the 3D construct (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, a first and second image is captured using the first and second image sensor, respectively (73 and 75, respectively) and image processing is performed to determine image coordinates of the plurality of objects [See at least Natroshvili, 0123]), and 
computing, based on the set of 3D coordinates for each of the first sensor and the second sensor in respective coordinate systems a transformation matrix between the first sensor and the second sensor (Natroshvili discloses that, based on the images of the trihedron, a relative position and orientation between the image sensor 11 and the image sensor 13 may be determined by the calibration logic, where the relative position between the image sensor 11 and the image sensor 13 may be defined by a translation vector between a characteristic point of the image sensor 11 and a characteristic point of the image sensor 13 and the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0059-0060]).
However, Natroshvili does not explicitly disclose the system wherein the second sensor is of a depth-based sensor type and wherein the calibration of each sensors occurs by, for each sensor, 
detecting a feature point from a plurality of feature points on each fiducial marker of the plurality of fiducial markers based on the sensor information, 
estimating a set of 3D coordinates, each 3D coordinate from the set of 3D coordinates corresponding to a feature point from the plurality of feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with that sensor, 
generating calibration parameters for that sensor based on the plurality of feature points,
the method further comprising sending a signal to the vehicle to facilitate driving of the vehicle based on first data received from one of the first sensor and the sensor and second data determined based on the first data and the transformation matrix.
However, Slutsky does teach a system for calibrating sensors of a vehicle wherein the second sensor is of a depth-based sensor type (See at least Fig. 3 in Slutsky: Slutsky teaches a method of performing 3D alignment of radar 110 and camera 120 [See at least Slutsky, 0038]) and wherein the calibration of each sensors occurs by, for each sensor, 
detecting a feature point from a plurality of feature points on each fiducial marker of the plurality of fiducial markers based on the sensor information (See at least Fig. 3 in Slutsky: Slutsky teaches that at block 310, the processes include positioning the corner reflector 210 within an area that represents an overlap in the camera FOV 125 and radar FOV and capturing measurements with the radar 110 and camera 120 to obtain sensor data, where sensor data refers to the radar 110 detecting the corner reflector 210 as a point target at its center and the camera 120 capturing an image showing the LED 220 at the center of the corner reflector 210 [See at least Slutsky, 0038]. Also see at least Fig. 2 in Slutsky: Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image [See at least Slutsky, 0034]. Slutsky further teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex) [See at least Slutsky, 0033]. In combining Slutsky with Natroshvili, it will be appreciated that this detection scheme may be replicated for each of the plurality of fiducial markers of Natroshvili), 
estimating a set of 3D coordinates, each 3D coordinate from the set of 3D coordinates corresponding to a feature point from the plurality of feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with that sensor (See at least Fig. 2 in Slutsky: Slutsky teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex), where the detections by the radar 110 are described in spherical polar coordinates (ρ, φ, υ) since the radar 110 assigns each detection a range, azimuth, elevation bin [See at least Slutsky, 0033]. Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image, and that the camera 120 involves a mapping F from a three-dimensional point                         
                            
                                
                                    X
                                
                                →
                            
                        
                    =[X, Y, Z]T to a two-dimensional image                         
                            
                                
                                    l
                                
                                →
                            
                        
                    =[u, v]T [See at least Slutsky, 0034]. It will therefore be appreciated that data gathered by the camera also corresponds to a 3-D coordinate), and
generating calibration parameters for that sensor based on the plurality of feature points (See at least Fig. 3 in Slutsky: Slutsky teaches that at block 330, determining the rotation matrix R and the translation vector T based on the camera and radar data involves determining the transformation (R, T) that minimizes the total camera-radar projection error [See at least Slutsky, 0038-0039]). Both Slutsky and Natroshvili teach methods for calibrating pairs of vehicle sensors to align with each other using fiducial markers. However, only Slutsky explicitly teaches where the fiducial markers used to perform the alignment may be tetrahedrons, where a vertex of each tetrahedron is used as a feature point to facilitate calibration via calculation of a transformation matrix, and where the two sensors may comprise a camera sensor and a radar sensor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Natroshvili so that the fiducial markers used for calibration are tetrahedrons with feature points used to facilitate calibration via calculation of a transformation matrix, and so that the pairs of sensors being calibrated comprise a camera sensor and a radar sensor, as in Slutsky. Doing so improves versatility of the sensor calibration method by allowing it to be applicable to not just vision sensors, but also depth sensors. Having multiple types of sensors which are accurately calibrated with respect to each other improves robustness and safety of an autonomous vehicle equipped with the sensors.
However, Natroshvili does not explicitly teach the method further comprising sending a signal to the vehicle to facilitate driving of the vehicle based on first data received from one of the first sensor and the sensor and second data determined based on the first data and the transformation matrix.
However, Kroeger does teach a method for calibrating vehicle sensors further comprising sending a signal to the vehicle to facilitate driving of the vehicle based on first data received from one of the first sensor and the sensor and second data determined based on the first data and the transformation matrix (See at least Fig. 8 in Kroeger: Kroeger teaches that at operation 804, the process can include generating a trajectory based at least in part on the updated calibration data, and that at operation 806, the process can include controlling an autonomous vehicle to follow the trajectory [See at least Kroeger, 0122-0123]. Kroeger further teaches that the calibration data may include a calibration transform or matrix that can be applied to image data captured subsequently at the cameras [See at least Kroeger, 0117]). Both Kroeger and Natroshvili in view of Slutsky teach methods for calibrating sensors of vehicles using matrices. However, only Kroeger explicitly teaches where the matrices may be utilized to correct sensor data that is subsequently used to autonomously drive the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Natroshvili in view of Slutsky so that the calculated matrices may be utilized to correct sensor data that is subsequently used to autonomously drive the vehicle, as in Kroeger. Doing so improves safety of autonomous driving of the vehicle by ensuring the data it uses is accurate.

Regarding claim 3, Natroshvili in view of Slutsky in further view of Kroeger teaches The method of claim 1, wherein: 
the plurality of fiducial markers are distributed in space within a field of view of the first sensor and a field of view of the second sensor (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D fiducial markers are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]); 
the plurality of fiducial markers are grouped together to form the 3D construct (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D fiducial markers are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]. The fiducial markers may be regarded as a group of fiducial markers forming a 3D construct); and 
the plurality of feature points on the plurality of fiducial markers are facing substantially the same direction (See at least Fig. 2 in Slutsky: Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image [See at least Slutsky, 0034]. Slutsky further teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex) [See at least Slutsky, 0033]. It will therefore be appreciated, in the combination Natroshvili in view of Slutsky, that all tetrahedral fiducial markers have the feature point located at the apex).

Regarding claim 7, Natroshvili discloses A machine- readable and non-transitory medium having information recorded thereon (See at least Fig. 9 in Natroshvili: Natroshvili discloses that an object (such as a vehicle), image sensors (such as cameras), calibration logic, or a vision system may be or may include the computer system 900 in FIG. 9 [See at least Natroshvili, 0129]. Natroshvili further discloses that the computer system 900 may include computer-readable medium that includes instructions 924 [See at least Natroshvili, 0138]), wherein the information, once read by the machine, causes the machine to perform: 
activating a first sensor of a visual-based sensor type and a second sensor (See at least Fig. 7 in Natroshvili: Natroshvili discloses that a pair of image sensors including a first image sensor and a second image sensor is selected (72) [See at least Natroshvili, 0122]. Natroshvili further discloses that, at simultaneous steps 73 and 75, a first and second image are captured using the first and second image sensor, respectively [See at least Natroshvili, 0123]) to initiate simultaneous calibration (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, at simultaneous steps 73 and 75, a first and second image are captured using the first and second image sensor, respectively [See at least Natroshvili, 0123]. Natroshvili further discloses that, at simultaneous steps 74 and 76, position and orientation of the first and second image sensor relative to a coordinate system of the plurality of objects is determined [See at least Natroshvili, 0123]. Also see at least Fig. 6 in Natroshvili: Natroshvili discloses that the method 71 of Fig. 7 may be performed to implement step 52 of the method 51 in Fig. 6 [See at least Natroshvili, 0121]. Natroshvili further discloses that, at step 56 of method 51 of Fig. 6, the logic proceeds to adjusting the position and orientation of at least one of the image sensors [See at least Natroshvili, 0115]. The simultaneous gathering and processing of the image data in Fig. 7 and the adjustment of multiple sensors in a single step 56 mean that the method of Figs. 6-7 may be regarded as simultaneous calibration of multiple image sensors) of the first sensor and the second sensor based on a three-dimensional (3D) construct comprising a plurality of fiducial markers (See at least Fig. 7 in Natroshvili: Natroshvili discloses that the plurality of objects detected by a pair of sensors may include patterns or other markings arranged on three mutually orthogonal planes of a trihedron [See at least Natroshvili, 0122]. Also see at least Figs. 4-5 in Natroshvili: Natroshvili discloses that FIG. 4 is an illustration of an image 45 captured by an image sensor and FIG. 5 is an illustration of an image 46 captured using another image sensor [See at least Natroshvili, 0064]. Natroshvili further discloses that the images 45 and 46 are captured using image sensors having overlapping FOVs, so that the trihedron with checkerboard patterns on a right-hand side of the image 45 represents the same plurality of objects as a trihedron with checkerboard patterns on the left-hand side of image 46, which allows the calibration logic to determine the relative position and orientation between the image sensors that captured the images 45 and 46 [See at least Natroshvili, 0064-0065]. The surrounding plurality of trihedrons may therefore be regarded as applicant’s 3D construct comprising a plurality of fiducial markers, with each trihedron being a fiducial marker), each of the first sensor and the second sensor operating in a respective coordinate system (Natroshvili discloses that the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0060]) and disposed with a vehicle (See at least Fig. 1 in Natroshvili: Natroshvili discloses that sensors 11 and 13 are both located on a vehicle [See at least Natroshvili, 0042]); 
calibrating simultaneously the first sensor and the second sensor (See at least Fig. 7: Natroshvili discloses that steps 73-74 occur concurrently with steps 75-76 in Fig. 7 [See at least Natroshvili, 0123]. Also see at least Fig. 6 in Natroshvili: Natroshvili discloses that at step 56, multiple sensors may be calibrated in a single step [See at least Natroshvili, 0115]) by: 
for each of the first sensor and the second sensor (See at least Fig. 6 in Natroshvili: Natroshvili discloses that at step 52, relative position and orientation is determined for each pair of image sensors having overlapping FOVs [See at least Natroshvili, 0110]. Also see at least Fig. 7 in Natroshvili: Natroshvili discloses that, at step 72, a pair of image sensors including a first image sensor and a second image sensor is selected such that the image sensors have overlapping FOVs [See at least Natroshvili, 0122]. Natroshvili further discloses that each overlapping FOV contains a plurality of objects, where the plurality of objects may be a trihedron with markings on each of its faces [See at least Natroshvili, 0122]. It will be appreciated that each of Natroshvili’s “plurality of objects”, which is one trihedron, may be regarded as one of applicant’s “fiducial markers”), 
acquiring sensor information representative of the 3D construct (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, a first and second image is captured using the first and second image sensor, respectively (73 and 75, respectively) and image processing is performed to determine image coordinates of the plurality of objects [See at least Natroshvili, 0123]), and 
computing, based on the set of 3D coordinates for each of the first sensor and the second sensor in respective coordinate systems a transformation matrix between the first sensor and the second sensor (Natroshvili discloses that, based on the images of the trihedron, a relative position and orientation between the image sensor 11 and the image sensor 13 may be determined by the calibration logic, where the relative position between the image sensor 11 and the image sensor 13 may be defined by a translation vector between a characteristic point of the image sensor 11 and a characteristic point of the image sensor 13 and the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0059-0060]).
However, Natroshvili does not explicitly disclose the medium wherein the second sensor is of a depth-based sensor type and wherein the calibration of each sensors occurs by, for each sensor, 
detecting a feature point from a plurality of feature points on each fiducial marker of the plurality of fiducial markers based on the sensor information, 
estimating a set of 3D coordinates, each 3D coordinate from the set of 3D coordinates corresponding to a feature point from the plurality of feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with that sensor, 
generating calibration parameters for that sensor based on the plurality of feature points,
the method further comprising sending a signal to the vehicle to facilitate driving of the vehicle based on first data received from one of the first sensor and the sensor and second data determined based on the first data and the transformation matrix.
However, Slutsky does teach a system for calibrating sensors of a vehicle wherein the second sensor is of a depth-based sensor type (See at least Fig. 3 in Slutsky: Slutsky teaches a method of performing 3D alignment of radar 110 and camera 120 [See at least Slutsky, 0038]) and wherein the calibration of each sensors occurs by, for each sensor, 
detecting a feature point from a plurality of feature points on each fiducial marker of the plurality of fiducial markers based on the sensor information (See at least Fig. 3 in Slutsky: Slutsky teaches that at block 310, the processes include positioning the corner reflector 210 within an area that represents an overlap in the camera FOV 125 and radar FOV and capturing measurements with the radar 110 and camera 120 to obtain sensor data, where sensor data refers to the radar 110 detecting the corner reflector 210 as a point target at its center and the camera 120 capturing an image showing the LED 220 at the center of the corner reflector 210 [See at least Slutsky, 0038]. Also see at least Fig. 2 in Slutsky: Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image [See at least Slutsky, 0034]. Slutsky further teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex) [See at least Slutsky, 0033]. In combining Slutsky with Natroshvili, it will be appreciated that this detection scheme may be replicated for each of the plurality of fiducial markers of Natroshvili), 
estimating a set of 3D coordinates, each 3D coordinate from the set of 3D coordinates corresponding to a feature point from the plurality of feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with that sensor (See at least Fig. 2 in Slutsky: Slutsky teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex), where the detections by the radar 110 are described in spherical polar coordinates (ρ, φ, υ) since the radar 110 assigns each detection a range, azimuth, elevation bin [See at least Slutsky, 0033]. Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image, and that the camera 120 involves a mapping F from a three-dimensional point                         
                            
                                
                                    X
                                
                                →
                            
                        
                    =[X, Y, Z]T to a two-dimensional image                         
                            
                                
                                    l
                                
                                →
                            
                        
                    =[u, v]T [See at least Slutsky, 0034]. It will therefore be appreciated that data gathered by the camera also corresponds to a 3-D coordinate), and
generating calibration parameters for that sensor based on the plurality of feature points (See at least Fig. 3 in Slutsky: Slutsky teaches that at block 330, determining the rotation matrix R and the translation vector T based on the camera and radar data involves determining the transformation (R, T) that minimizes the total camera-radar projection error [See at least Slutsky, 0038-0039]). Both Slutsky and Natroshvili teach methods for calibrating pairs of vehicle sensors to align with each other using fiducial markers. However, only Slutsky explicitly teaches where the fiducial markers used to perform the alignment may be tetrahedrons, where a vertex of each tetrahedron is used as a feature point to facilitate calibration via calculation of a transformation matrix, and where the two sensors may comprise a camera sensor and a radar sensor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Natroshvili so that the fiducial markers used for calibration are tetrahedrons with feature points used to facilitate calibration via calculation of a transformation matrix, and so that the pairs of sensors being calibrated comprise a camera sensor and a radar sensor, as in Slutsky. Doing so improves versatility of the sensor calibration method by allowing it to be applicable to not just vision sensors, but also depth sensors. Having multiple types of sensors which are accurately calibrated with respect to each other improves robustness and safety of an autonomous vehicle equipped with the sensors.
However, Natroshvili does not explicitly teach the medium wherein the instructions further comprise sending a signal to the vehicle to facilitate driving of the vehicle based on first data received from one of the first sensor and the sensor and second data determined based on the first data and the transformation matrix.
However, Kroeger does teach a method for calibrating vehicle sensors further comprising sending a signal to the vehicle to facilitate driving of the vehicle based on first data received from one of the first sensor and the sensor and second data determined based on the first data and the transformation matrix (See at least Fig. 8 in Kroeger: Kroeger teaches that at operation 804, the process can include generating a trajectory based at least in part on the updated calibration data, and that at operation 806, the process can include controlling an autonomous vehicle to follow the trajectory [See at least Kroeger, 0122-0123]. Kroeger further teaches that the calibration data may include a calibration transform or matrix that can be applied to image data captured subsequently at the cameras [See at least Kroeger, 0117]). Both Kroeger and Natroshvili in view of Slutsky teach methods for calibrating sensors of vehicles using matrices. However, only Kroeger explicitly teaches where the matrices may be utilized to correct sensor data that is subsequently used to autonomously drive the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Natroshvili in view of Slutsky so that the calculated matrices may be utilized to correct sensor data that is subsequently used to autonomously drive the vehicle, as in Kroeger. Doing so improves safety of autonomous driving of the vehicle by ensuring the data it uses is accurate.

Regarding claim 9, Natroshvili in view of Slutsky in further view of Kroeger teaches The medium of claim 7, wherein 
the plurality of fiducial markers are distributed in space within a field of view of the first sensor and a field of view of the second sensor (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D fiducial markers are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]); 
the plurality of fiducial markers are grouped together to form the 3D construct (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D fiducial markers are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]. The fiducial markers may be regarded as a group of fiducial markers forming a 3D construct); and
the plurality of feature points on the plurality of fiducial markers are facing the same direction (See at least Fig. 2 in Slutsky: Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image [See at least Slutsky, 0034]. Slutsky further teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex) [See at least Slutsky, 0033]. It will therefore be appreciated, in the combination Natroshvili in view of Slutsky, that all tetrahedral fiducial markers have the feature point located at the apex).

Regarding claim 13, Natroshvili discloses An apparatus (See at least Fig. 9 in Natroshvili: Natroshvili discloses that an object (such as a vehicle), image sensors (such as cameras), calibration logic, or a vision system may be or may include the computer system 900 in FIG. 9 [See at least Natroshvili, 0129]. Natroshvili further discloses that the computer system 900 may include computer-readable medium that includes instructions 924 [See at least Natroshvili, 0138]), comprising: 
a memory (See at least Fig. 9 in Natroshvili: Natroshvili discloses that an object (such as a vehicle), image sensors (such as cameras), calibration logic, or a vision system may be or may include the computer system 900 in FIG. 9 [See at least Natroshvili, 0129]. Natroshvili further discloses that the computer system 900 may include computer-readable medium that includes instructions 924 [See at least Natroshvili, 0138]); and 
a processor operatively coupled to the memory (See at least Fig. 9 in Natroshvili: Natroshvili discloses that the computer system 900 may include a processor 902 [See at least Natroshvili, 0131]), the processor configured to: 
activate a first sensor of a visual-based sensor type and a second sensor (See at least Fig. 7 in Natroshvili: Natroshvili discloses that a pair of image sensors including a first image sensor and a second image sensor is selected (72) [See at least Natroshvili, 0122]. Natroshvili further discloses that, at simultaneous steps 73 and 75, a first and second image are captured using the first and second image sensor, respectively [See at least Natroshvili, 0123]) to initiate simultaneous calibration (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, at simultaneous steps 73 and 75, a first and second image are captured using the first and second image sensor, respectively [See at least Natroshvili, 0123]. Natroshvili further discloses that, at simultaneous steps 74 and 76, position and orientation of the first and second image sensor relative to a coordinate system of the plurality of objects is determined [See at least Natroshvili, 0123]. Also see at least Fig. 6 in Natroshvili: Natroshvili discloses that the method 71 of Fig. 7 may be performed to implement step 52 of the method 51 in Fig. 6 [See at least Natroshvili, 0121]. Natroshvili further discloses that, at step 56 of method 51 of Fig. 6, the logic proceeds to adjusting the position and orientation of at least one of the image sensors [See at least Natroshvili, 0115]. The simultaneous gathering and processing of the image data in Fig. 7 and the adjustment of multiple sensors in a single step 56 mean that the method of Figs. 6-7 may be regarded as simultaneous calibration of multiple image sensors) of the first sensor and the second sensor based 266954050 v1Application No.: 16/847,972Docket No.: PLSA-028/OOUS 344682-2164on a three-dimensional (3D) construct comprising a plurality of fiducial markers (See at least Fig. 7 in Natroshvili: Natroshvili discloses that the plurality of objects detected by a pair of sensors may include patterns or other markings arranged on three mutually orthogonal planes of a trihedron [See at least Natroshvili, 0122]. Also see at least Figs. 4-5 in Natroshvili: Natroshvili discloses that FIG. 4 is an illustration of an image 45 captured by an image sensor and FIG. 5 is an illustration of an image 46 captured using another image sensor [See at least Natroshvili, 0064]. Natroshvili further discloses that the images 45 and 46 are captured using image sensors having overlapping FOVs, so that the trihedron with checkerboard patterns on a right-hand side of the image 45 represents the same plurality of objects as a trihedron with checkerboard patterns on the left-hand side of image 46, which allows the calibration logic to determine the relative position and orientation between the image sensors that captured the images 45 and 46 [See at least Natroshvili, 0064-0065]. The surrounding plurality of trihedrons may therefore be regarded as applicant’s 3D construct comprising a plurality of fiducial markers, with each trihedron being a fiducial marker), each of the first sensor and the second sensor operating in a respective coordinate system (Natroshvili discloses that the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0060]) and disposed with a vehicle (See at least Fig. 1 in Natroshvili: Natroshvili discloses that sensors 11 and 13 are both located on a vehicle [See at least Natroshvili, 0042]); 
calibrate simultaneously the first sensor and the second sensor (See at least Fig. 7: Natroshvili discloses that steps 73-74 occur concurrently with steps 75-76 in Fig. 7 [See at least Natroshvili, 0123]. Also see at least Fig. 6 in Natroshvili: Natroshvili discloses that at step 56, multiple sensors may be calibrated in a single step [See at least Natroshvili, 0115]) by: 
acquiring sensor information representative of the 3D construct (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, a first and second image is captured using the first and second image sensor, respectively (73 and 75, respectively) and image processing is performed to determine image coordinates of the plurality of objects [See at least Natroshvili, 0123]), 
compute, based on the set of 3D coordinates for each of the first sensor and the second sensor in respective coordinate systems a transformation matrix between the first sensor and the second sensor (Natroshvili discloses that, based on the images of the trihedron, a relative position and orientation between the image sensor 11 and the image sensor 13 may be determined by the calibration logic, where the relative position between the image sensor 11 and the image sensor 13 may be defined by a translation vector between a characteristic point of the image sensor 11 and a characteristic point of the image sensor 13 and the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0059-0060]).
However, Natroshvili does not explicitly disclose the apparatus wherein the second sensor is of a depth-based sensor type and wherein the calibration of each sensors occurs by, for each sensor, 
detecting a feature point from a plurality of feature points on each fiducial marker of the plurality of fiducial markers based on the sensor information, 
estimating a set of 3D coordinates, each 3D coordinate from the set of 3D coordinates corresponding to a feature point from the plurality of feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with that sensor, 
generating calibration parameters for that sensor based on the plurality of feature points,
the method further comprising sending a signal to the vehicle to facilitate driving of the vehicle based on first data received from one of the first sensor and the sensor and second data determined based on the first data and the transformation matrix.
However, Slutsky does teach a system for calibrating sensors of a vehicle wherein the second sensor is of a depth-based sensor type (See at least Fig. 3 in Slutsky: Slutsky teaches a method of performing 3D alignment of radar 110 and camera 120 [See at least Slutsky, 0038]) and wherein the calibration of each sensors occurs by, for each sensor, 
detecting a feature point from a plurality of feature points on each fiducial marker of the plurality of fiducial markers based on the sensor information (See at least Fig. 3 in Slutsky: Slutsky teaches that at block 310, the processes include positioning the corner reflector 210 within an area that represents an overlap in the camera FOV 125 and radar FOV and capturing measurements with the radar 110 and camera 120 to obtain sensor data, where sensor data refers to the radar 110 detecting the corner reflector 210 as a point target at its center and the camera 120 capturing an image showing the LED 220 at the center of the corner reflector 210 [See at least Slutsky, 0038]. Also see at least Fig. 2 in Slutsky: Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image [See at least Slutsky, 0034]. Slutsky further teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex) [See at least Slutsky, 0033]. In combining Slutsky with Natroshvili, it will be appreciated that this detection scheme may be replicated for each of the plurality of fiducial markers of Natroshvili), 
estimating a set of 3D coordinates, each 3D coordinate from the set of 3D coordinates corresponding to a feature point from the plurality of feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with that sensor (See at least Fig. 2 in Slutsky: Slutsky teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex), where the detections by the radar 110 are described in spherical polar coordinates (ρ, φ, υ) since the radar 110 assigns each detection a range, azimuth, elevation bin [See at least Slutsky, 0033]. Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image, and that the camera 120 involves a mapping F from a three-dimensional point                         
                            
                                
                                    X
                                
                                →
                            
                        
                    =[X, Y, Z]T to a two-dimensional image                         
                            
                                
                                    l
                                
                                →
                            
                        
                    =[u, v]T [See at least Slutsky, 0034]. It will therefore be appreciated that data gathered by the camera also corresponds to a 3-D coordinate), and
generating calibration parameters for that sensor based on the plurality of feature points (See at least Fig. 3 in Slutsky: Slutsky teaches that at block 330, determining the rotation matrix R and the translation vector T based on the camera and radar data involves determining the transformation (R, T) that minimizes the total camera-radar projection error [See at least Slutsky, 0038-0039]). Both Slutsky and Natroshvili teach methods for calibrating pairs of vehicle sensors to align with each other using fiducial markers. However, only Slutsky explicitly teaches where the fiducial markers used to perform the alignment may be tetrahedrons, where a vertex of each tetrahedron is used as a feature point to facilitate calibration via calculation of a transformation matrix, and where the two sensors may comprise a camera sensor and a radar sensor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Natroshvili so that the fiducial markers used for calibration are tetrahedrons with feature points used to facilitate calibration via calculation of a transformation matrix, and so that the pairs of sensors being calibrated comprise a camera sensor and a radar sensor, as in Slutsky. Doing so improves versatility of the sensor calibration method by allowing it to be applicable to not just vision sensors, but also depth sensors. Having multiple types of sensors which are accurately calibrated with respect to each other improves robustness and safety of an autonomous vehicle equipped with the sensors.
However, Natroshvili does not explicitly teach the apparatus further comprising sending a signal to the vehicle to facilitate driving of the vehicle based on first data received from one of the first sensor and the sensor and second data determined based on the first data and the transformation matrix.
However, Kroeger does teach a method for calibrating vehicle sensors further comprising sending a signal to the vehicle to facilitate driving of the vehicle based on first data received from one of the first sensor and the sensor and second data determined based on the first data and the transformation matrix (See at least Fig. 8 in Kroeger: Kroeger teaches that at operation 804, the process can include generating a trajectory based at least in part on the updated calibration data, and that at operation 806, the process can include controlling an autonomous vehicle to follow the trajectory [See at least Kroeger, 0122-0123]. Kroeger further teaches that the calibration data may include a calibration transform or matrix that can be applied to image data captured subsequently at the cameras [See at least Kroeger, 0117]). Both Kroeger and Natroshvili in view of Slutsky teach methods for calibrating sensors of vehicles using matrices. However, only Kroeger explicitly teaches where the matrices may be utilized to correct sensor data that is subsequently used to autonomously drive the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Natroshvili in view of Slutsky so that the calculated matrices may be utilized to correct sensor data that is subsequently used to autonomously drive the vehicle, as in Kroeger. Doing so improves safety of autonomous driving of the vehicle by ensuring the data it uses is accurate.

Regarding claim 15, Natroshvili in view of Slutsky in further view of Kroeger teaches The apparatus of claim 13, wherein: 
the plurality of fiducial markers are distributed in space within a field of view of the first sensor and a field of view of the second sensor (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D fiducial markers are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]); 
the plurality of fiducial markers are grouped together to form the 3D construct (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D fiducial markers are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]. The fiducial markers may be regarded as a group of fiducial markers forming a 3D construct); and 
the plurality of feature points on the plurality of fiducial markers are facing the same direction (See at least Fig. 2 in Slutsky: Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image [See at least Slutsky, 0034]. Slutsky further teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex) [See at least Slutsky, 0033]. It will therefore be appreciated, in the combination Natroshvili in view of Slutsky, that all tetrahedral fiducial markers have the feature point located at the apex).

Claims 2, 4-5, 8, 10-11, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili et al. (US 20120320190 A1) in view of Slutsky et al. (US 20190120934 A1) in further view of Kroeger et al. (US 20200005489 A1) in further view of Islam et al. (US 20210012534 A1), hereinafter referred to as Islam.
Regarding claim 2, Natroshvili in view of Slutsky teaches The method of claim 1, wherein: 
each fiducial marker from the plurality of fiducial markers further includes a plurality of planar facets spatially connected to form that fiducial marker (See at least Fig. 2 in Slutsky: Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image [See at least Slutsky, 0034]. Slutsky further teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex) [See at least Slutsky, 0033]. It will be appreciated from Fig. 2 that corner reflector 210 takes the form of a tetrahedron with the feature point at its apex / top vertex), and
at least some of the plurality of planar facets form a protruded vertex on that fiducial marker (See at least Fig. 2 in Slutsky: Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image [See at least Slutsky, 0034]. Slutsky further teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex) [See at least Slutsky, 0033]. It will be appreciated from Fig. 2 that corner reflector 210 takes the form of a tetrahedron with the feature point at its apex / top vertex).
However, Natroshvili in view of Slutsky in further view of Kroeger does not explicitly teach the method wherein each planar facet from the plurality of planar facets of that fiducial marker includes a different visual property.
However, Islam does teach a method for calibrating a camera using a fiducial marker wherein each planar facet from the plurality of planar facets of that fiducial marker includes a different visual property (See at least Fig. 3F in Islam: Islam teaches that 2D calibration patterns 366A, 366D, and 366E disposed on faces 362A, 362D, and 362E of the “3D calibration patter” (fiducial marker) 360 may be different from each other [See at least Islam, 0055-0056]. Islam further teaches that while the 3D calibration pattern 360 is shown to be a cube in the figure, it may include a different polyhedron, such as a tetrahedron [See at least Islam, 0050]). Both Islam and Natroshvili in view of Slutsky in further view of Kroeger teach methods for calibrating sensors based on a tetrahedral fiducial marker. However, only Islam explicitly teaches where the faces of the fiducial marker may have different patterns on them.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fiducial markers of Natroshvili in view of Slutsky in further view of Kroeger to also have faces that are not all the same, as in Islam. Doing so may aid calibration by allowing vision sensors to easily identify a face of the marker and distinguish between faces of the marker, thereby improving accuracy of calibration.

Regarding claim 4, Natroshvili in view of Slutsky in further view of Kroeger in further view of Islam teaches The method of claim 2, wherein:
for each fiducial marker from the plurality of fiducial markers, the detecting the feature point from the plurality of feature points by the first sensor includes:
detecting different visual properties associated with the plurality of planar facets based on visual information acquired by the visual sensor (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]); 
identifying a location where the at least some of the plurality of planar facets with different visual properties meet (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]); and 
estimating the feature point of the fiducial marker based on the identified location (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]).

Regarding claim 5, Natroshvili in view of Slutsky in further view of Kroeger in further view of Islam teaches The method of claim 2, wherein: 
for each fiducial marker from the plurality of fiducial markers, the detecting the feature point from the plurality of feature points by the second sensor includes: 
analyzing depth information associated with the plurality of planar facets of the fiducial marker acquired by the second sensor (See at least Fig. 2 in Slutsky: Slutsky teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex), where the detections appear with high intensity at zero Doppler shift and localized at or near the apex and the detections by the radar 110 are described in spherical polar coordinates (ρ, φ, υ) since the radar 110 assigns each detection a range, azimuth, elevation bin [See at least Slutsky, 0033]); 
identifying a location corresponding to a depth value greater or less than a plurality of depth values based on the depth information (See at least Fig. 2 in Slutsky: Slutsky teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex), where the detections appear with high intensity at zero Doppler shift and localized at or near the apex and the detections by the radar 110 are described in spherical polar coordinates (ρ, φ, υ) since the radar 110 assigns each detection a range, azimuth, elevation bin [See at least Slutsky, 0033]); and 
estimating, based on the location of the depth value, the feature point of the fiducial marker (See at least Fig. 2 in Slutsky: Slutsky teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex), where the detections appear with high intensity at zero Doppler shift and localized at or near the apex and the detections by the radar 110 are described in spherical polar coordinates (ρ, φ, υ) since the radar 110 assigns each detection a range, azimuth, elevation bin [See at least Slutsky, 0033]).

Regarding claim 8, Natroshvili in view of Slutsky in further view of Kroeger teaches The medium of claim 7, wherein: 
each fiducial marker from the plurality of fiducial markers further includes a plurality of planar facets spatially connected to form that fiducial marker (See at least Fig. 2 in Slutsky: Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image [See at least Slutsky, 0034]. Slutsky further teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex) [See at least Slutsky, 0033]. It will be appreciated from Fig. 2 that corner reflector 210 takes the form of a tetrahedron with the feature point at its apex / top vertex),266954050 v1Application No.: 16/847,972Docket No.: PLSA-028/OOUS 344682-2164 
at least some of the plurality of planar facets form a protruded vertex on that fiducial marker (See at least Fig. 2 in Slutsky: Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image [See at least Slutsky, 0034]. Slutsky further teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex) [See at least Slutsky, 0033]. It will be appreciated from Fig. 2 that corner reflector 210 takes the form of a tetrahedron with the feature point at its apex / top vertex).
However, Natroshvili in view of Slutsky in further view of Kroeger does not explicitly teach the medium wherein each planar facet from the plurality of planar facets of that fiducial marker includes a different visual property.
However, Islam does teach a method for calibrating a camera using a fiducial marker wherein each planar facet from the plurality of planar facets of that fiducial marker includes a different visual property (See at least Fig. 3F in Islam: Islam teaches that 2D calibration patterns 366A, 366D, and 366E disposed on faces 362A, 362D, and 362E of the “3D calibration patter” (fiducial marker) 360 may be different from each other [See at least Islam, 0055-0056]. Islam further teaches that while the 3D calibration pattern 360 is shown to be a cube in the figure, it may include a different polyhedron, such as a tetrahedron [See at least Islam, 0050]). Both Islam and Natroshvili in view of Slutsky in further view of Kroeger teach methods for calibrating sensors based on a tetrahedral fiducial marker. However, only Islam explicitly teaches where the faces of the fiducial marker may have different patterns on them.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fiducial markers of Natroshvili in view of Slutsky in further view of Kroeger to also have faces that are not all the same, as in Islam. Doing so may aid calibration by allowing vision sensors to easily identify a face of the marker and distinguish between faces of the marker, thereby improving accuracy of calibration.

Regarding claim 10, Natroshvili in view of Slutsky in further view of Kroeger in further view of Islam teaches The medium of claim 8, wherein: 
for each fiducial marker from the plurality of fiducial markers, the detecting the feature point from the plurality of feature points by the first sensor includes 
detecting different visual properties associated with the plurality of planar facets based on visual information acquired by the first sensor (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]); 
identifying a location where the at least some of the plurality of planar facets with different visual properties meet (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]); and
estimating the feature point of the fiducial marker based on the identified location (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]).

Regarding claim 11, Natroshvili in further view of Slutsky in further view of Kroger in further view of Islam teaches The medium of claim 8, wherein: 
for each fiducial marker from the plurality of fiducial markers, the detecting the feature point from the plurality of feature points by the second sensor includes:
analyzing depth information associated with the plurality of planar facets of the fiducial marker acquired by the second sensor (See at least Fig. 2 in Slutsky: Slutsky teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex), where the detections appear with high intensity at zero Doppler shift and localized at or near the apex and the detections by the radar 110 are described in spherical polar coordinates (ρ, φ, υ) since the radar 110 assigns each detection a range, azimuth, elevation bin [See at least Slutsky, 0033]); 
identifying a location corresponding to a depth value greater or less than a plurality of depth values based on the depth information (See at least Fig. 2 in Slutsky: Slutsky teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex), where the detections appear with high intensity at zero Doppler shift and localized at or near the apex and the detections by the radar 110 are described in spherical polar coordinates (ρ, φ, υ) since the radar 110 assigns each detection a range, azimuth, elevation bin [See at least Slutsky, 0033]); and 
estimating, based on the location of the depth value, the feature point of the fiducial marker (See at least Fig. 2 in Slutsky: Slutsky teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex), where the detections appear with high intensity at zero Doppler shift and localized at or near the apex and the detections by the radar 110 are described in spherical polar coordinates (ρ, φ, υ) since the radar 110 assigns each detection a range, azimuth, elevation bin [See at least Slutsky, 0033]).

Regarding claim 14, Natroshvili in view of Slutsky in further view of Kroeger teaches The apparatus claim 13, wherein: 
each fiducial marker from the plurality of fiducial markers further includes a plurality of planar facets spatially connected to form that fiducial marker (See at least Fig. 2 in Slutsky: Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image [See at least Slutsky, 0034]. Slutsky further teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex) [See at least Slutsky, 0033]. It will be appreciated from Fig. 2 that corner reflector 210 takes the form of a tetrahedron with the feature point at its apex / top vertex), 
at least some of the plurality of planar facets form a protruded vertex on that fiducial marker (See at least Fig. 2 in Slutsky: Slutsky further teaches that corner reflector 210 has an LED 220 in the center (i.e., at the apex) such that known image processing techniques performed by the controller 130 on an image obtained by the camera 120 identify the location of the LED 220 within the image [See at least Slutsky, 0034]. Slutsky further teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex) [See at least Slutsky, 0033]. It will be appreciated from Fig. 2 that corner reflector 210 takes the form of a tetrahedron with the feature point at its apex / top vertex).
However, Natroshvili in view of Slutsky in further view of Kroeger does not explicitly teach the apparatus wherein each planar facet from the plurality of planar facets of that fiducial marker includes a different visual property.
However, Islam does teach a method for calibrating a camera using a fiducial marker wherein each planar facet from the plurality of planar facets of that fiducial marker includes a different visual property (See at least Fig. 3F in Islam: Islam teaches that 2D calibration patterns 366A, 366D, and 366E disposed on faces 362A, 362D, and 362E of the “3D calibration patter” (fiducial marker) 360 may be different from each other [See at least Islam, 0055-0056]. Islam further teaches that while the 3D calibration pattern 360 is shown to be a cube in the figure, it may include a different polyhedron, such as a tetrahedron [See at least Islam, 0050]). Both Islam and Natroshvili in view of Slutsky in further view of Kroeger teach methods for calibrating sensors based on a tetrahedral fiducial marker. However, only Islam explicitly teaches where the faces of the fiducial marker may have different patterns on them.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fiducial markers of Natroshvili in view of Slutsky in further view of Kroeger to also have faces that are not all the same, as in Islam. Doing so may aid calibration by allowing vision sensors to easily identify a face of the marker and distinguish between faces of the marker, thereby improving accuracy of calibration.

Regarding claim 16, Natroshvili in view of Slutsky in further view of Kroeger in further view of Islam teaches The apparatus of claim 14, wherein: 
for each fiducial marker from the plurality of fiducial markers, the processor is configured to detect the feature point from the plurality of feature points by the first sensor by: 
detecting different visual properties associated with the plurality of planar facets based on visual information acquired by the first sensor (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]); 
identifying a location where the at least some of the plurality of planar facets with different visual properties meet (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]); and 
estimating the feature point of the fiducial marker based on the identified location (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]).

Regarding claim 17, Natroshvili in view of Slutsky in further view of Kroeger in further view of Islam teaches The apparatus of claim 14, wherein: 
for each fiducial marker from the plurality of fiducial markers, the processor is configured to detect the feature point from the plurality of feature points by the second sensor by: 
analyzing depth information associated with the plurality of planar facets of the fiducial marker acquired by the second sensor (See at least Fig. 2 in Slutsky: Slutsky teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex), where the detections appear with high intensity at zero Doppler shift and localized at or near the apex and the detections by the radar 110 are described in spherical polar coordinates (ρ, φ, υ) since the radar 110 assigns each detection a range, azimuth, elevation bin [See at least Slutsky, 0033]); 
identifying a location corresponding to a depth value greater or less than a plurality of depth values based on the depth information (See at least Fig. 2 in Slutsky: Slutsky teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex), where the detections appear with high intensity at zero Doppler shift and localized at or near the apex and the detections by the radar 110 are described in spherical polar coordinates (ρ, φ, υ) since the radar 110 assigns each detection a range, azimuth, elevation bin [See at least Slutsky, 0033]); and
estimating, based on the location of the depth value, the feature point of the fiducial marker (See at least Fig. 2 in Slutsky: Slutsky teaches that the radar 110 perceives the corner reflector 210 as a point target at its center (apex), where the detections appear with high intensity at zero Doppler shift and localized at or near the apex and the detections by the radar 110 are described in spherical polar coordinates (ρ, φ, υ) since the radar 110 assigns each detection a range, azimuth, elevation bin [See at least Slutsky, 0033]).

Allowable Subject Matter
Claims 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any objections and rejections from prior sections of this office action are also resolved.
The closest prior art of record is Natroshvili et al. (US 20120320190 A1) in view of Slutsky et al. (US 20190120934 A1) in further view of Kroeger et al. (US 20200005489 A1). The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 19, 21 and 23, Natroshvili in view of Slutsky in further view of Kroeger teaches The method of claim 1, the medium of claim 7, and the apparatus of claim 13, wherein: 
the transformation matrix is a first transformation matrix (See at least Fig. 3 in Slutsky: Slutsky teaches that at block 330, determining the rotation matrix R and the translation vector T based on the camera and radar data involves determining the transformation (R, T) that minimizes the total camera-radar projection error [See at least Slutsky, 0038-0039]. Slutsky further teaches that the rotation matrix and a translation vector are determined such that a three-dimensional detection by the radar projects to a location on a two-dimensional image obtained by the camera according to the rotation matrix and the translation vector [See at least Slutsky, 0013]. It will therefore be appreciated that the radar is being calibrated); and
the calibrating simultaneously the first sensor and the second sensor includes calibrating simultaneously, based on the 3D construct, a plurality of sensors including the first sensor, the second sensor, and a third sensor (See at least Fig. 6 in Kroeger: Kroeger teaches that multiple cameras may be calibrated with respect to a single range sensor [See at least Kroger, 0087-0103]. Furthermore, Slutsky teaches that a rotation matrix and a translation vector are determined such that a three-dimensional detection by the radar projects to a location on a two-dimensional image obtained by the camera according to the rotation matrix and the translation vector [See at least Slutsky, 0013]. It will therefore be appreciated that multiple vision sensors are calibrated with respect to a range sensor in Kroeger, and that a range sensor is calculated with respect to a vision sensor in Slutsky), the plurality of sensors having a plurality of sensor types including at least the visual-based sensor type and the depth- based sensor type (See at least Fig. 6 in Kroeger: Kroeger teaches that multiple cameras may be calibrated with respect to a single range sensor [See at least Kroger, 0087-0103]. Furthermore, Slutsky teaches that a rotation matrix and a translation vector are determined such that a three-dimensional detection by the radar projects to a location on a two-dimensional image obtained by the camera according to the rotation matrix and the translation vector [See at least Slutsky, 0013]. It will therefore be appreciated that multiple vision sensors are calibrated with respect to a range sensor in Kroeger, and that a range sensor is calculated with respect to a vision sensor in Slutsky).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method wherein the computing the transformation matrix includes computing a plurality of transformation matrices between each pair of the sensors from the plurality of sensors including the first transformation matrix. As discussed above, many of the references disclose calculating a transformation matrix between pairs of sensors from a group, where the group consists of vision and depth sensors. However, none of those transformation matrices are contingent upon calculation of transformation matrices between each of the sensors in the pair and a third sensor.
It therefore would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Natroshvili, Slutsky, Kroeger, or any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 19, 21 and 23 contain allowable subject matter.

	Regarding claims 20 and 22, Natroshvili in view of Slutsky in further view of Kroeger teaches The method of claim 1, and the medium of claim 7, wherein: 
the transformation matrix is a first transformation matrix (See at least Fig. 3 in Slutsky: Slutsky teaches that at block 330, determining the rotation matrix R and the translation vector T based on the camera and radar data involves determining the transformation (R, T) that minimizes the total camera-radar projection error [See at least Slutsky, 0038-0039]. Slutsky further teaches that the rotation matrix and a translation vector are determined such that a three-dimensional detection by the radar projects to a location on a two-dimensional image obtained by the camera according to the rotation matrix and the translation vector [See at least Slutsky, 0013]. It will therefore be appreciated that the radar is being calibrated); and
the calibrating simultaneously the first sensor and the second sensor includes calibrating simultaneously a third sensor of a radar-based type based on the 3D construct (See at least Fig. 6 in Kroeger: Kroeger teaches that multiple cameras may be calibrated with respect to a single range sensor [See at least Kroger, 0087-0103]. Furthermore, Slutsky teaches that a rotation matrix and a translation vector are determined such that a three-dimensional detection by the radar projects to a location on a two-dimensional image obtained by the camera according to the rotation matrix and the translation vector [See at least Slutsky, 0013]. It will therefore be appreciated that multiple vision sensors are calibrated with respect to a range sensor in Kroeger, and that a range sensor—namely a radar—is calculated with respect to a vision sensor in Slutsky).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method wherein the computing the first transformation matrix includes (1) computing a second transformation matrix between the first sensor and the third sensor based on a set of 3D coordinates of the feature point in a coordinate system of the third sensor and (2) computing a third transformation matrix between the second sensor and the third sensor based on the set of 3D coordinates of the feature point in the coordinate system of the third sensor. As discussed above, many of the references disclose calculating a transformation matrix between pairs of sensors from a group, where the group consists of vision and depth sensors. However, none of those transformation matrices are contingent upon calculation of transformation matrices between each of the sensors in the pair and a third sensor.
It therefore would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Natroshvili, Slutsky, Kroeger, or any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 20 and 22 contain allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668